Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

by and between

COMMSCOPE HOLDING COMPANY, INC.

and

CARLYLE PARTNERS VII S1 HOLDINGS, L.P.

Dated as of April 4, 2019

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

     Resale Shelf Registration

 

Section 1.1

  Resale Shelf Registration Statement      1  

Section 1.2

  Effectiveness Period      1  

Section 1.3

  Subsequent Shelf Registration Statement      2  

Section 1.4

  Supplements and Amendments      2  

Section 1.5

  Subsequent Holder Notice      2  

Section 1.6

  Underwritten Offering      3  

Section 1.7

  Take-Down Notice      4  

Section 1.8

  Piggyback Registration      4  

Section 1.9

  Rule 144A Sales      5   ARTICLE II

 

     Additional Provisions Regarding Registration Rights

 

Section 2.1

  Registration Procedures      5  

Section 2.2

  Suspension      9  

Section 2.3

  Expenses of Registration      9  

Section 2.4

  Information by Holders      9  

Section 2.5

  Rule 144      11  

Section 2.6

  Investor Holdback Agreement      11  

Section 2.7

  Company Holdback Agreement      12   ARTICLE III

 

     Indemnification

 

Section 3.1

  Indemnification by Company      12  

Section 3.2

  Indemnification by Holders      13  

Section 3.3

  Notification      13  

Section 3.4

  Contribution      14   ARTICLE IV

 

     Transfer and Termination of Registration Rights

 

Section 4.1

  Transfer of Registration Rights      15  

Section 4.2

  Termination of Registration Rights      15  

 

i



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

 

Section 5.1

  Amendments and Waivers      15  

Section 5.2

  Extension of Time, Waiver, Etc.      15  

Section 5.3

  Assignment      16  

Section 5.4

  Counterparts      16  

Section 5.5

  Entire Agreement; No Third Party Beneficiary      16  

Section 5.6

  Governing Law; Jurisdiction      16  

Section 5.7

  Specific Enforcement      17  

Section 5.8

  Waiver of Jury Trial      17  

Section 5.9

  Notices      18  

Section 5.10

  Severability      19  

Section 5.11

  Expenses      19  

Section 5.12

  Interpretation      19  

Section 5.13

  Investor      19  

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
April 4, 2019, by and among COMMSCOPE HOLDING COMPANY, INC., a Delaware
corporation (the “Company”), and CARLYLE PARTNERS VII S1 HOLDINGS, L.P.
(together with its successors and assigns, the “Investor”). Capitalized terms
used but not defined elsewhere herein are defined in Exhibit A. The Investor and
any other party that may become a party hereto pursuant to Section 4.1 are
referred to collectively as the “Stockholders” and individually each as a
“Stockholder”.

WHEREAS, the Company and the Investor are parties to the Investment Agreement,
dated as of November 8, 2018 (as amended from time to time, the “Investment
Agreement”), pursuant to which the Company is selling to the Investor, and the
Investor is purchasing from the Company, an aggregate of 1,000,000 shares of the
Series A Preferred Stock (the “Series A Preferred Stock”), which is convertible
into shares of Common Stock;

WHEREAS, as a condition to the obligations of the Company and the Investor under
the Investment Agreement, the Company and the Investor are entering into this
Agreement for the purpose of granting certain registration and other rights to
the Stockholders.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

Resale Shelf Registration

Section 1.1 Resale Shelf Registration Statement. Subject to the other applicable
provisions of this Agreement, the Company shall use its commercially reasonable
efforts to prepare and file within 120 days after the date hereof a registration
statement covering the sale or distribution from time to time by the Holders, on
a delayed or continuous basis pursuant to Rule 415 of the Securities Act, of all
of the Registrable Securities on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, then
such registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Investor)
(the “Resale Shelf Registration Statement”) and shall use its commercially
reasonable efforts to cause such Resale Shelf Registration Statement to be
declared effective by the SEC as promptly as is reasonably practicable after the
filing thereof (it being agreed that the Resale Shelf Registration Statement
shall be an automatic shelf registration statement that shall become effective
upon filing with the SEC pursuant to Rule 462(e) if Rule 462(e) is available to
the Company).

Section 1.2 Effectiveness Period. Once declared effective, the Company shall,
subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to cause the Resale Shelf Registration Statement
to be continuously effective and usable until such time as there are no longer
any Registrable Securities (the “Effectiveness Period”).



--------------------------------------------------------------------------------

Section 1.3 Subsequent Shelf Registration Statement. If any Shelf Registration
Statement ceases to be effective under the Securities Act for any reason at any
time during the Effectiveness Period, the Company shall use its commercially
reasonable efforts to as promptly as is reasonably practicable cause such Shelf
Registration Statement to again become effective under the Securities Act
(including obtaining the prompt withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf Registration Statement in a manner reasonably expected to
result in the withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement or file an additional registration statement (a
“Subsequent Shelf Registration Statement”) for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by the Holders thereof of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (a) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act as promptly as is
reasonably practicable after the filing thereof (it being agreed that the
Subsequent Shelf Registration Statement shall be an automatic shelf registration
statement that shall become effective upon filing with the SEC pursuant to Rule
462(e) if Rule 462(e) is available to the Company) and (b) keep such Subsequent
Shelf Registration Statement continuously effective and usable until the end of
the Effectiveness Period. Any such Subsequent Shelf Registration Statement shall
be a registration statement on Form S-3 to the extent that the Company is
eligible to use such form. Otherwise, such Subsequent Shelf Registration
Statement shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Investor.

Section 1.4 Supplements and Amendments. The Company shall supplement and amend
any Shelf Registration Statement if required by the Securities Act or the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement.

Section 1.5 Subsequent Holder Notice. If a Person entitled to the benefits of
this Agreement becomes a Holder of Registrable Securities after a Shelf
Registration Statement becomes effective under the Securities Act, the Company
shall, as promptly as is reasonably practicable following delivery of written
notice to the Company of such Person becoming a Holder and requesting for its
name to be included as a selling securityholder in the prospectus related to the
Shelf Registration Statement (a “Subsequent Holder Notice”):

(a) if required and permitted by applicable law, file with the SEC a supplement
to the related prospectus or a post-effective amendment to the Shelf
Registration Statement so that such Holder is named as a selling securityholder
in the Shelf Registration Statement and the related prospectus in such a manner
as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law; provided, however,
that the Company shall not be required to file more than one post-effective
amendment or a supplement to the related prospectus for such purpose in any
30-day period;

(b) if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, use its commercially reasonable efforts to cause such
post-effective amendment to become effective under the Securities Act as
promptly as is reasonably practicable; and

 

2



--------------------------------------------------------------------------------

(c) notify such Holder as promptly as is reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 1.5(a).

Section 1.6 Underwritten Offering.

(a) Subject to any applicable restrictions on transfer in the Investment
Agreement or otherwise, the Investor may, after the Resale Shelf Registration
Statement becomes effective, deliver a written notice to the Company (the
“Underwritten Offering Notice”) specifying that the sale of some or all of the
Registrable Securities subject to the Shelf Registration Statement, is intended
to be conducted through an underwritten offering (the “Underwritten Offering”);
provided, however, that the Holders of Registrable Securities may not, without
the Company’s prior written consent, (i) launch an Underwritten Offering the
anticipated gross proceeds of which shall be less than $100,000,000 (unless the
Holders are proposing to sell all of their remaining Registrable Securities),
(ii) launch more than three Underwritten Offerings at the request of the Holders
within any three-hundred sixty-five (365) day-period or (iii) launch an
Underwritten Offering within the period (a “Quarterly Blackout Period”)
commencing fourteen (14) days prior to and ending two (2) days following the
Company’s scheduled earnings release date for any fiscal quarter or year.

(b) In the event of an Underwritten Offering, the Stockholders shall select the
managing underwriter(s) to administer the Underwritten Offering; provided that
the choice of such managing underwriter(s) shall be subject to the consent of
the Company, which is not to be unreasonably withheld. In making the
determination to consent to the Stockholder’s choice of managing underwriter(s),
the Company may take into account its business and strategic interests. The
Company, the Investor and the Holders of Registrable Securities participating in
an Underwritten Offering will enter into an underwriting agreement in customary
form with the managing underwriter or underwriters selected for such offering.

(c) The Company will not include in any Underwritten Offering pursuant to this
Section 1.6 any securities that are not Registrable Securities without the prior
written consent of the Investor. If the managing underwriter or underwriters
advise the Company and the Investor in writing that in its or their good faith
opinion the number of Registrable Securities (and, if permitted hereunder, other
securities requested to be included in such offering) exceeds the number of
securities which can be sold in such offering in light of market conditions or
is such so as to adversely affect the success of such offering, the Company will
include in such offering only such number of securities that can be sold without
adversely affecting the marketability of the offering, which securities will be
so included in the following order of priority: (i) first, the Registrable
Securities of the Holders that have requested to participate in such
Underwritten Offering, allocated pro rata among such Holders on the basis of the
percentage of the Registrable Securities requested to be included in such
offering by such Holders, and (ii) second, any other securities of the Company
that have been requested to be so included.

 

3



--------------------------------------------------------------------------------

Section 1.7 Take-Down Notice. Subject to the other applicable provisions of this
Agreement, at any time that any Shelf Registration Statement is effective, if
the Investor delivers a notice to the Company (a “Take-Down Notice”) stating
that it intends to effect a sale or distribution of all or part of its
Registrable Securities included by it on any Shelf Registration Statement (a
“Shelf Offering”) and stating the number of the Registrable Securities to be
included in such Shelf Offering, then the Company shall amend, subject to the
other applicable provisions of this Agreement or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be sold and distributed pursuant to the Shelf Offering.

Section 1.8 Piggyback Registration.

(a) If the Company proposes to file a registration statement under the
Securities Act with respect to an offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, Common Stock, whether or
not for sale for its own account (other than a registration statement (i) on
Form S-4, Form S-8 or any successor forms thereto or (ii) filed to effectuate an
exchange offer or any employee benefit or dividend reinvestment plan), then the
Company shall give prompt written notice of such filing, which notice shall be
given, to the extent reasonably practicable, no later than five (5) Business
Days prior to the filing date (the “Piggyback Notice”) to the Investor on behalf
of the Holders of Registrable Securities. The Piggyback Notice shall offer such
Holders the opportunity to include (or cause to be included) in such
registration statement the number of shares of Registrable Securities as each
such Holder may request (each, a “Piggyback Registration Statement”). Subject to
Section 1.8(b), the Company shall include in each Piggyback Registration
Statement all Registrable Securities with respect to which the Company has
received written requests for inclusion therein (each, a “Piggyback Request”)
within five (5) Business Days after the date of the Piggyback Notice but in any
event not later than one (1) Business Day prior to the filing date of a
Piggyback Registration Statement. The Company shall not be required to maintain
the effectiveness of a Piggyback Registration Statement beyond the earlier of
(x) 180 days after the effective date thereof and (y) consummation of the
distribution by the Holders of the Registrable Securities included in such
registration statement.

(b) If any of the securities to be registered pursuant to the registration
giving rise to the rights under this Section 1.8 are to be sold in an
underwritten offering, the Company shall use commercially reasonable efforts to
cause the managing underwriter or underwriters of a proposed underwritten
offering to permit Holders of Registrable Securities who have timely submitted a
Piggyback Request in connection with such offering to include in such offering
all Registrable Securities included in each Holder’s Piggyback Request on the
same terms and subject to the same conditions as any other shares of capital
stock, if any, of the Company included in the offering. Notwithstanding the
foregoing, if the managing underwriter or underwriters of such underwritten
offering advise the Company in writing that in its or their good faith opinion
the number of securities exceeds the number of securities which can be sold in
such offering in light of market conditions or is such so as to adversely affect
the success of such offering, the Company will include in such offering only
such number of securities that can be sold without adversely affecting the
marketability of the offering, which securities will be so included in the
following order of priority: (i) first, the securities proposed to be sold by
the Company for its own account; (ii) second, the Registrable Securities of the
Holders that have

 

4



--------------------------------------------------------------------------------

requested to participate in such underwritten offering, allocated pro rata among
such Holders on the basis of the percentage of the Registrable Securities
requested to be included in such offering by such Holders; (iii) third, any
other securities of the Company that have been requested to be included in such
offering; provided that Holders may, prior to the earlier of the
(a) effectiveness of the registration statement and (b) the time at which the
offering price or underwriter’s discount is determined with the managing
underwriter or underwriters, withdraw their request to be included in such
registration pursuant to this Section 1.8.

Section 1.9 Rule 144A Sales. Holders of Registrable Securities that are eligible
for resale pursuant to Rule 144A under the Securities Act shall have analogous
rights to sell such securities in a marketed offering under Rule 144A under the
Securities Act through one or more initial purchasers on a firm-commitment
basis, using procedures that are substantially equivalent to those specified in
Article I and Article II of this Agreement. The Company agrees to use its
reasonable efforts to cooperate to effect any such sales under such Rule 144A.
Nothing in this Section 1.9 shall impose any additional or more burdensome
obligations on the Company than would apply under Article I and Article II, in
each case, mutatis mutandis in respect of a registered Underwritten Offering
(including the estimated gross proceeds minimum set forth in Section 1.6(a)), or
require that the Company take any actions that it would not be required to take
in an Underwritten Offering of such Registrable Securities.

ARTICLE II

Additional Provisions Regarding Registration Rights

Section 2.1 Registration Procedures. Subject to the other applicable provisions
of this Agreement, in the case of each registration of Registrable Securities
effected by the Company pursuant to Article I, the Company will:

(a) prepare and promptly file with the SEC a registration statement with respect
to such securities and use commercially reasonable efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby, in accordance with the applicable provisions
of this Agreement;

(b) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to keep
such registration statement effective for the period specified in paragraph
(a) above and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement in
accordance with the Investor’s intended method of distribution set forth in such
registration statement for such period;

(c) furnish to the Investor’s legal counsel copies of the registration statement
and the prospectus included therein (including each preliminary prospectus)
proposed to be filed and provide such legal counsel a reasonable opportunity to
review and comment on such registration statement;

 

5



--------------------------------------------------------------------------------

(d) if requested by the managing underwriter or underwriters, if any, or the
Investor, promptly include in any prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters, if any,
or the Investor may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or post-effective amendment as soon as reasonably practicable after
the Company has received such request; provided, however, that the Company shall
not be required to take any actions under this Section 2.1(d) that are not, in
the opinion of counsel for the Company, in compliance with applicable law;

(e) in the event that the Registrable Securities are being offered in an
Underwritten Offering, furnish to the Investor and to the underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus and final prospectus as the Investor or such
underwriters may reasonably request in order to facilitate the public offering
or other disposition of such securities;

(f) as promptly as reasonably practicable notify the Investor at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
or of the Company’s discovery of the occurrence of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in the light of the circumstances then existing
(which, for the avoidance of doubt, shall commence a Suspension Period), and,
subject to Section 2.2, as promptly as is reasonably practicable, prepare and
file with the SEC a supplement or post-effective amendment to such registration
statement or the related prospectus or any document incorporated therein by
reference or file any other required document and at the request of the
Investor, furnish to the Investor a reasonable number of copies of a supplement
to or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or incomplete in the light of the circumstances then existing;

(g) use commercially reasonable efforts to register and qualify (or exempt from
such registration or qualification) the securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
within the United States as shall be reasonably requested in writing by the
Investor; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdictions where it would not otherwise be required to qualify but for
this subsection or (ii) take any action that would subject it to general service
of process in any such jurisdictions;

(h) in the event that the Registrable Securities are being offered in a public
offering, enter into an underwriting agreement, a placement agreement or
equivalent agreement customary for a transaction of that nature, in each case in
accordance with the applicable provisions of this Agreement, and take all such
other actions reasonably

 

6



--------------------------------------------------------------------------------

requested by the Holders of the Registrable Securities being sold in connection
therewith (including any reasonable actions requested by the managing
underwriters, if any) to facilitate the disposition of such Registrable
Securities; provided, however, that in no event will the Company be required to
enter into a holdback agreement other than as and if required by Section 2.7;

(i) in connection with an Underwritten Offering, the Company shall cause its
officers to use their commercially reasonable efforts to support the marketing
of the Registrable Securities covered by such offering (including participation
in “road shows” or other similar marketing efforts);

(j) use commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion dated such date
of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, (ii) a
“negative assurances letter”, dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and (iii) a
letter dated such date from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters;

(k) in the event that the Registrable Securities covered by such registration
statement are shares of Common Stock, use commercially reasonable efforts to
list the Registrable Securities covered by such registration statement with any
securities exchange on which the Common Stock is then listed;

(l) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;

(m) in connection with a customary due diligence review, make available for
inspection by the Investor, any underwriter participating in any such
disposition of Registrable Securities, if any, and any counsel or accountants
retained by the Investor or underwriter (collectively, the “Offering Persons”),
at the offices where normally kept, during reasonable business hours, all
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries, and cause the officers, directors and employees of
the Company and its subsidiaries to supply all information and participate in
customary due diligence sessions in each case reasonably requested by any such
representative, underwriter, counsel or accountant in connection with such
Registration Statement; provided, however, that any information that is not
generally publicly available at the time of delivery of such information shall
be kept confidential by such Offering Persons unless (i) disclosure of such
information is required by court or administrative order or in connection with
an audit or examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor, (ii) disclosure of such
information, in the reasonable judgment of the Offering

 

7



--------------------------------------------------------------------------------

Persons, is required by law or applicable legal process (including in connection
with the offer and sale of securities pursuant to the rules and regulations of
the SEC), (iii) such information is or becomes generally available to the public
other than as a result of a non-permitted disclosure or failure to safeguard by
such Offering Persons in violation of this Agreement or (iv) such information
(A) was known to such Offering Persons (prior to its disclosure by the Company)
from a source other than the Company when such source, to the knowledge of the
Offering Persons, was not bound by any contractual, legal or fiduciary
obligation of confidentiality to the Company with respect to such information,
(B) becomes available to the Offering Persons from a source other than the
Company when such source, to the knowledge of the Offering Persons, is not bound
by any contractual, legal or fiduciary obligation of confidentiality to the
Company with respect to such information or (C) was developed independently by
the Offering Persons or their respective representatives without the use of, or
reliance on, information provided by the Company. In the case of a proposed
disclosure pursuant to (i) or (ii) above, such Person shall be required to give
the Company written notice of the proposed disclosure prior to such disclosure
(except in the case of (ii) above when a proposed disclosure was or is to be
made in connection with a registration statement or prospectus under this
Agreement and except in the case of clause (i) above when a proposed disclosure
is in connection with a routine audit or examination by, or a blanket document
request from, a regulatory or self-regulatory authority, bank examiner or
auditor);

(n) cooperate with the Investor and each underwriter or agent participating in
the disposition of Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA, including the use of
commercially reasonable efforts to obtain FINRA’s pre-clearance or pre-approval
of the registration statement and applicable prospectus upon filing with the
SEC; and

(o) as promptly as is reasonably practicable notify the Investor (i) when the
prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
other federal or state governmental authority for amendments or supplements to
such registration statement or related prospectus or to amend or to supplement
such prospectus or for additional information, (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of such registration statement or
the initiation of any proceedings for such purpose (which, for the avoidance of
doubt, shall commence a Suspension Period), (iv) if at any time the Company has
reason to believe that the representations and warranties of the Company
contained in any document contemplated by Section 2.1(f) above relating to any
applicable offering cease to be true and correct or (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose.

The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.1(f), 2.1(o)(ii) or
2.1(o)(iii), the Investor shall discontinue, and shall cause each Holder to
discontinue, disposition of any Registrable Securities covered by such
registration statement or the related prospectus

 

8



--------------------------------------------------------------------------------

until receipt of the copies of the supplemented or amended prospectus, which
supplement or amendment shall, subject to the other applicable provisions of
this Agreement, be prepared and furnished as soon as reasonably practicable, or
until the Investor is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and have received copies of any amended or
supplemented prospectus or any additional or supplemental filings which are
incorporated, or deemed to be incorporated, by reference in such prospectus
(such period during which disposition is discontinued being an “Interruption
Period”) and, if requested by the Company, the Investor shall use commercially
reasonable efforts to return, and cause the Holders to return, to the Company
all copies then in their possession, of the prospectus covering such Registrable
Securities at the time of receipt of such request. As soon as practicable after
the Company has determined that the use of the applicable prospectus may be
resumed, the Company will notify the Investor thereof. In the event the Company
invokes an Interruption Period hereunder and in the reasonable discretion of the
Company the need for the Company to continue the Interruption Period ceases for
any reason, the Company shall, as soon as reasonably practicable, provide
written notice to the Investor that such Interruption Period is no longer
applicable.

Section 2.2 Suspension. (a) The Company shall be entitled, on one (1) occasion
in any one-hundred eighty (180) day period, for a period of time not to exceed
seventy-five (75) days in the aggregate in any twelve (12) month period (any
such period a “Suspension Period”), to (x) defer any registration of Registrable
Securities and shall have the right not to file and not to cause the
effectiveness of any registration covering any Registrable Securities,
(y) suspend the use of any prospectus and registration statement covering any
Registrable Securities and (z) require the Holders of Registrable Securities to
suspend any offerings or sales of Registrable Securities pursuant to a
registration statement, if the Company delivers to the Investor a certificate
signed by an executive officer certifying that such registration and offering
would (i) require the Company to make an Adverse Disclosure or (ii) materially
interfere with any bona fide material financing, acquisition, disposition or
other similar transaction involving the Company or any of its subsidiaries then
under consideration. Such certificate shall contain a statement of the reasons
for such suspension and an approximation of the anticipated length of such
suspension. The Investor shall keep the information contained in such
certificate confidential subject to the same terms set forth in Section 2.1(m).
If the Company defers any registration of Registrable Securities in response to
an Underwritten Offering Notice or requires the Investor or the Holders to
suspend any Underwritten Offering, the Investor shall be entitled to withdraw
such Underwritten Offering Notice and if it does so, such request shall not be
treated for any purpose as the delivery of an Underwritten Offering Notice
pursuant to Section 1.6.

Section 2.3 Expenses of Registration. All Registration Expenses incurred in
connection with any registration or offering pursuant to Article I shall be
borne by the Company. All Selling Expenses relating to securities registered on
behalf of the Holders shall be borne by the Holders of the Registrable
Securities included in such registration.

Section 2.4 Information by Holders. The Holder or Holders of Registrable
Securities included in any registration shall, and the Investor shall cause such
Holder or Holders to, furnish to the Company such information regarding such
Holder or Holders and their Affiliates, the Registrable Securities held by them
and the distribution proposed by such Holder

 

9



--------------------------------------------------------------------------------

or Holders and their Affiliates as the Company or its representatives may
reasonably request and as shall be required in connection with any registration,
qualification or compliance referred to in this Agreement. It is understood and
agreed that the obligations of the Company under Article I are conditioned on
the timely provisions of the foregoing information by such Holder or Holders
and, without limitation of the foregoing, will be conditioned on compliance by
such Holder or Holders with the following:

(a) such Holder or Holders will, and will cause their respective Affiliates to,
cooperate with the Company in connection with the preparation of the applicable
registration statement and prospectus and, for so long as the Company is
obligated to keep such registration statement effective, such Holder or Holders
will and will cause their respective Affiliates to, provide to the Company, in
writing and in a timely manner, for use in such registration statement (and
expressly identified in writing as such), all information regarding themselves
and their respective Affiliates and such other information as may be required by
applicable law to enable the Company to prepare or amend such registration
statement, any related prospectus and any other documents related to such
offering covering the applicable Registrable Securities owned by such Holder or
Holders and to maintain the currency and effectiveness thereof;

(b) during such time as such Holder or Holders and their respective Affiliates
may be engaged in a distribution of the Registrable Securities, such Holder or
Holders will, and they will cause their Affiliates to, comply with all laws
applicable to such distribution, including Regulation M promulgated under the
Exchange Act, and, to the extent required by such laws, will, and will cause
their Affiliates to, among other things (i) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such laws; (ii) distribute the Registrable Securities acquired by them solely in
the manner described in the applicable registration statement and (iii) if
required by applicable law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree;

(c) such Holder or Holders shall, and they shall cause their respective
Affiliates to, (i) permit the Company and its representatives to examine such
documents and records and will supply in a timely manner any information as they
may be reasonably requested to provide in connection with the offering or other
distribution of Registrable Securities by such Holder or Holders and
(ii) execute, deliver and perform under any agreements and instruments
reasonably requested by the Company or its representatives to effectuate such
registered offering, including opinions of counsel and questionnaires; and

(d) on receipt of any notice from the Company of the occurrence of any of the
events specified in Section 2.1(f) or clauses (ii) or (iii) of Section 2.1(o),
or that otherwise requires the suspension by such Holder or Holders and their
respective Affiliates of the offering, sale or distribution of any of the
Registrable Securities owned by such Holder or

 

10



--------------------------------------------------------------------------------

Holders, such Holders shall, and they shall cause their respective Affiliates
to, cease offering, selling or distributing the Registrable Securities owned by
such Holder or Holders until the offering. sale and distribution of the
Registrable Securities owned by such Holder or Holders may recommence in
accordance with the terms hereof and applicable law.

Section 2.5 Rule 144. (a) With a view to making available the benefits of Rule
144 to the Holders, the Company agrees that, for so long as a Holder owns
Registrable Securities, the Company will use its commercially reasonable efforts
to:

(i) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date of this Agreement; and

(ii) so long as a Holder owns any Restricted Securities, furnish to the Holder
upon written request a written statement by the Company as to its compliance
with the reporting requirements of the Exchange Act.

(b) For as long as a Holder owns Registrable Securities issued or issuable upon
conversion thereof, the Company will use commercially reasonable efforts to take
such further necessary action as any holder of Registrable Securities may
reasonably request in connection with the removal of any restrictive legend on
the Registrable Securities being sold, all to the extent required from time to
time to enable such Holder to sell the Restricted Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144.

Section 2.6 Investor Holdback Agreement. If during the Effectiveness Period, the
Company shall file a registration statement (other than in connection with the
registration of securities issuable pursuant to an employee stock option, stock
purchase or similar plan or pursuant to a merger, exchange offer or a
transaction of the type specified in Rule 145(a) under the Securities Act) with
respect to an underwritten public offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, such securities or
otherwise informs the Investor that it intends to conduct such an offering
utilizing an effective registration statement or pursuant to an underwritten
Rule 144A and/or Regulation S offering and provides the Investor and each Holder
the opportunity to participate in such offering in accordance with and to the
extent required by Section 1.8, the Investor and each Holder shall for so long
as such Investor or Holder together with its respective Affiliates beneficially
owns, on an as converted basis (as defined in the Investment Agreement) greater
than 10% of the then outstanding Common Stock or has a right to nominate a
director to the Board (as defined in the Investment Agreement), if requested by
the managing underwriter or underwriters, enter into a customary “lock-up”
agreement relating to the sale, offering or distribution of Registrable
Securities, in the form reasonably requested by the managing underwriter or
underwriters, covering the period commencing on the date of the prospectus
pursuant to which such offering may be made and continuing until the earlier of
30 days from the date of such prospectus and the date on which the Company’s
“lock-up” agreement with the underwriters in connection with the offering
expires.

 

11



--------------------------------------------------------------------------------

Section 2.7 Company Holdback Agreement. In connection with a distribution of
Registrable Securities in which Holders of Registrable Securities are proposing
to sell at least $400,000,000 of Registrable Securities, the Company shall, if
requested by the managing underwriter or underwriters, enter into a customary
“lock-up” agreement relating to the sale, offering, distribution or granting of
an option to purchase Common Stock, in the form reasonably requested by the
managing underwriter or underwriters, covering the period commencing on the date
of the prospectus pursuant to which such offering may be made and continuing
until the earlier of 30 days from the date of such prospectus and the date on
which the Selling Holders’ “lock-up” agreement with the underwriters in
connection with the offering expires, during which time the Company may not
offer, sell or grant any option to purchase shares of Common Stock or securities
convertible or exchangeable for Common Stock of the Company, subject to
customary carve-outs that include, but are not limited to, (i) issuances
pursuant to the Company’s employee stock plans and issuances of shares upon the
exercise of options or other equity awards under such stock plans and (ii) in
connection with acquisitions, joint ventures and other strategic transactions.

ARTICLE III

Indemnification

Section 3.1 Indemnification by Company. To the extent permitted by applicable
law, the Company will, with respect to any Registrable Securities covered by a
registration statement or prospectus, or as to which registration, qualification
or compliance under applicable “blue sky” laws has been effected pursuant to
this Agreement, indemnify and hold harmless each Holder, each Holder’s current
and former officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents and employees, and each Person controlling such
Holder within the meaning of Section 15 of the Securities Act and such Holder’s
current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees, and each underwriter
thereof, if any, and each Person who controls any such underwriter within the
meaning of Section 15 of the Securities Act (collectively, the “Company
Indemnified Parties”), from and against any and all expenses, claims, losses,
damages, costs (including costs of preparation and reasonable attorney’s fees
and any legal or other fees or expenses actually incurred by such party in
connection with any investigation or proceeding), judgments, fines, penalties,
charges, amounts paid in settlement and other liabilities, joint or several, (or
actions in respect thereof) (collectively, “Losses”) to the extent arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus, preliminary
prospectus, offering circular, “issuer free writing prospectus” (as such term is
defined in Rule 433 under the Securities Act) or other document, in each case
related to such registration statement, or any amendment or supplement thereto,
or based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, or any
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rules or regulations thereunder applicable to the Company
and (without limiting the preceding portions of this Section 3.1), the Company
will reimburse each of the Company Indemnified Parties for any reasonable and
documented out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 3.1, settling any
such Losses or action, as such expenses are incurred; provided that the
Company’s

 

12



--------------------------------------------------------------------------------

indemnification obligations shall not apply to amounts paid in settlement of any
Losses or action if such settlement is effected without the prior written
consent of the Company (which consent shall not be unreasonably withheld or
delayed), nor shall the Company be liable to a Holder in any such case for any
such Losses or action to the extent that it arises out of or is based upon a
violation or alleged violation of any state or federal law (including any claim
arising out of or based on any untrue statement or alleged untrue statement or
omission or alleged omission in the registration statement or prospectus) which
occurs in reliance upon and in conformity with written information regarding
such Holder furnished to the Company by such Holder or its authorized
representatives expressly for use in connection with such registration by or on
behalf of any Holder.

Section 3.2 Indemnification by Holders. To the extent permitted by applicable
law, each Holder will, if Registrable Securities held by such Holder are
included in the securities as to which registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly with any other Holders of Registrable Securities, the
Company, each of its representatives, each Person who controls the Company or
such underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Holder Indemnified Parties”), against all Losses (or actions
in respect thereof) to the extent arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, preliminary prospectus, offering circular,
“issuer free writing prospectus” or other document, in each case related to such
registration statement, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse each
of the Holder Indemnified Parties for any reasonable and documented
out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 3.2, settling any
such Losses or action, as such expenses are incurred, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular, “issuer free writing prospectus” or
other document in reliance upon and in conformity with written information
regarding such Holder furnished to the Company by such Holder or its authorized
representatives and stated to be specifically for use therein; provided,
however, that in no event shall any indemnity under this Section 3.2 payable by
the Investor and any Holder exceed an amount equal to the net proceeds received
by such Holder in respect of the Registrable Securities sold pursuant to the
registration statement. The indemnity agreement contained in this Section 3.2
shall not apply to amounts paid in settlement of any loss, claim, damage,
liability or action if such settlement is effected without the prior written
consent of the applicable Holder (which consent shall not be unreasonably
withheld or delayed).

Section 3.3 Notification. If any Person shall be entitled to indemnification
under this Article III (each, an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party required to provide indemnification (each,
an “Indemnifying Party”) of any claim or of the commencement of any proceeding
as to which indemnity is sought. The Indemnifying Party shall have the right,
exercisable by giving written notice to the Indemnified Party as promptly as
reasonably practicable after the receipt of written notice from such Indemnified
Party of such claim or proceeding, to assume, at the Indemnifying Party’s
expense, the defense of any such

 

13



--------------------------------------------------------------------------------

claim or litigation, with counsel reasonably satisfactory to the Indemnified
Party and, after notice from the Indemnifying Party to such Indemnified Party of
its election to assume the defense thereof, the Indemnifying Party will not (so
long as it shall continue to have the right to defend, contest, litigate and
settle the matter in question in accordance with this paragraph) be liable to
such Indemnified Party hereunder for any legal expenses and other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof; provided, however, that an Indemnified Party shall have the right to
employ separate counsel in any such claim or litigation, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless the Indemnifying Party shall have failed within a reasonable period of
time to assume such defense and the Indemnified Party is or would reasonably be
expected to be materially prejudiced by such delay. The failure of any
Indemnified Party to give notice as provided herein shall relieve an
Indemnifying Party of its obligations under this Article III only to the extent
that the failure to give such notice is materially prejudicial or harmful to
such Indemnifying Party’s ability to defend such action. No Indemnifying Party,
in the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. The indemnity agreements
contained in this Article III shall not apply to amounts paid in settlement of
any claim, loss, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article III shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have. An Indemnifying Party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other Indemnified Parties with respect to
such claim.

Section 3.4 Contribution. If the indemnification provided for in this Article
III is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any Losses
or action referred to therein, then, subject to the limitations contained in
this Article III, the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses or action in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and the Indemnified Party, on the other, in connection with the
actions, statements or omissions that resulted in such Losses or action, as well
as any other relevant equitable considerations. The relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by such Indemnifying
Party or such Indemnified Party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent any such action,
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 3.4 was determined
solely upon pro rata allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding

 

14



--------------------------------------------------------------------------------

sentence of this Section 3.4. Notwithstanding the foregoing, the amount each
Investor or any Holder will be obligated to contribute pursuant to this
Section 3.4 will be limited to an amount equal to the net proceeds received by
such Investor or Holder in respect of the Registrable Securities sold pursuant
to the registration statement which gives rise to such obligation to contribute.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

ARTICLE IV

Transfer and Termination of Registration Rights

Section 4.1 Transfer of Registration Rights. Any rights to cause the Company to
register securities granted to a Holder under this Agreement may be transferred
or assigned to any Person in connection with a Transfer (as defined in the
Investment Agreement) of Series A Preferred Stock or Common Stock to such Person
in a Transfer permitted by Section 5.08(b)(i) of the Investment Agreement or a
lender in connection with a Permitted Loan (as defined in the Investment
Agreement); provided, however, that (x) prior written notice of such assignment
of rights is given to the Company and (y) such transferee agrees in writing to
be bound by, and subject to, this Agreement as a “Holder” pursuant to a written
instrument in form and substance reasonably acceptable to the Company.

Section 4.2 Termination of Registration Rights. The rights of any particular
Holder to cause the Company to register securities under Article I shall
terminate with respect to such Holder upon the date upon which such Holder no
longer holds any Registrable Securities.

ARTICLE V

Miscellaneous

Section 5.1 Amendments and Waivers. Subject to compliance with applicable law,
this Agreement may be amended or supplemented in any and all respects by written
agreement of the Company and the Investor.

Section 5.2 Extension of Time, Waiver, Etc. The parties hereto may, subject to
applicable law, (a) extend the time for the performance of any of the
obligations or acts of the other party or (b) waive compliance by the other
party with any of the agreements contained herein applicable to such party or,
except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the parties hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party; provided that
the Investor may execute such waivers on behalf of any Stockholder.

 

15



--------------------------------------------------------------------------------

Section 5.3 Assignment. Except as provided in Section 4.1, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by operation of law or otherwise, by any of the
parties hereto without the prior written consent of the other party hereto;
provided, however, that the Investor may provide any such consent on behalf of
the Stockholders; provided, further, that if the Company consolidates or merges
with or into any Person and the Common Stock or any other Registrable Securities
are, in whole or in part, converted into or exchanged for securities of a
different issuer, and any Stockholder would, upon completion of such merger or
consolidation, hold Registrable Securities of such issuer, then as a condition
to such transaction the Company will cause such issuer to assume all of the
Company’s rights and obligations under this Agreement in a written instrument
delivered to the Stockholders.

Section 5.4 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.

Section 5.5 Entire Agreement; No Third Party Beneficiary. This Agreement,
including the Transaction Documents (as defined in the Investment Agreement),
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties and their Affiliates,
or any of them, with respect to the subject matter hereof and thereof. No
provision of this Agreement shall confer upon any Person other than the parties
hereto and their permitted assigns and the Indemnified Parties any rights or
remedies hereunder.

Section 5.6 Governing Law; Jurisdiction.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of laws principles.

(b) All legal or administrative proceedings, suits, investigations, arbitrations
or actions (“Actions”) arising out of or relating to this Agreement shall be
heard and determined in the Chancery Court of the State of Delaware (or, if the
Chancery Court of the State of Delaware declines to accept jurisdiction over any
Action, any state or federal court within the State of Delaware) and the parties
hereto hereby irrevocably submit to the exclusive jurisdiction and venue of such
courts in any such Action and irrevocably waive the defense of an inconvenient
forum or lack of jurisdiction to the maintenance of any such Action. The
consents to jurisdiction and venue set forth in this Section 5.6 shall not
constitute general consents to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this paragraph and
shall not be deemed to confer rights on any Person other than the parties
hereto. Each party hereto agrees that service of process upon such party in any
Action arising out of or relating to this Agreement shall be effective if notice
is given by overnight courier at the address set forth in Section 5.9 of this
Agreement. The parties hereto agree that a final judgment in any such Action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law; provided, however,
that nothing in the foregoing shall restrict any party’s rights to seek any
post-judgment relief regarding, or any appeal from, a final trial court
judgment.

 

16



--------------------------------------------------------------------------------

Section 5.7 Specific Enforcement. The parties acknowledge and agree that (a) the
parties shall be entitled to an injunction or injunctions, specific performance
or other equitable relief to enforce specifically the terms and provisions
hereof in the courts described in Section 5.6 without proof of damages or
otherwise, this being in addition to any other remedy to which they are entitled
under this Agreement and (b) the right of specific enforcement is an integral
part of this Agreement and without that right, neither the Company nor the
Investor would have entered into this Agreement. The parties hereto agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to law or inequitable for any reason, and agree not to assert that a remedy of
monetary damages would provide an adequate remedy or that the parties otherwise
have an adequate remedy at law. The parties hereto acknowledge and agree that
any party seeking an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in accordance with this Section 5.7 shall not be required to provide any bond or
other security in connection with any such order or injunction.

Section 5.8 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 5.8.

 

17



--------------------------------------------------------------------------------

Section 5.9 Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
by facsimile (which is confirmed), emailed (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses:

(a) If to the Company, to it at:

CommScope Holding Company, Inc.

1100 CommScope Place, SE

Hickory, North Carolina 28602

Attention: General Counsel

Email:       fbwyatt@commscope.com

with a copy (which shall not constitute notice) to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: O. Keith Hallam III, Esq.

                  Jenny Hochenberg, Esq.

Facsimile: 212-474-3700

Email:       khallam@cravath.com

                  jhochenberg@cravath.com

(b) If to the Stockholders or the Investor, to the Investor at:

Carlyle Partners VII S1 Holdings, L.P.

c/o The Carlyle Group

1001 Pennsylvania Avenue, NW

Washington, DC 20004-2505

Attention: Cam Dyer

                  Michael Clifton

Facsimile: 202-347-1818

Email:       Cam.Dyer@carlyle.com

                  Michael.Clifton@carlyle.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

900 G Street, NW

Washington, D.C. 20001

Attention: Jonathan L. Corsico, Esq.

                 Daniel N. Webb, Esq.

Facsimile: 202-636-5502

Email:       jonathan.corsico@stblaw.com

                  DWebb@stblaw.com

 

18



--------------------------------------------------------------------------------

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Section 5.10 Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law.

Section 5.11 Expenses. Except as provided in Section 2.3 and Article III, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.

Section 5.12 Interpretation. The rules of interpretation set forth in
Section 8.12 of the Investment Agreement shall apply to this Agreement, mutatis
mutandis.

Section 5.13 Investor.

(a) Each Holder hereby consents to (i) the appointment of the Investor as the
attorneys-in-fact for and on behalf of such Holder and (ii) the taking by the
Investor of any and all actions and the making of any decisions required or
permitted by, or with respect to, this Agreement and the transactions
contemplated hereby, including, without limitation, (A) the exercise of the
power to agree to execute any consents under this Agreement and all other
documents contemplated hereby and (B) to take all actions necessary in the
judgment of the Investor for the accomplishment of the foregoing and all of the
other terms, conditions and limitations of this Agreement and the transactions
contemplated hereby. Any reference to any action by the Investor in this
Agreement shall require an instrument in writing signed by the Investor.

(b) Each Holder shall be bound by the actions taken by the Investor exercising
the rights granted to it by this Agreement or the other documents contemplated
by this Agreement, and the Company shall be entitled to rely on any such action
or decision of the Investor.

[Signature pages follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

COMPANY:

COMMSCOPE HOLDING COMPANY,

INC.

By:  

/s/ Alexander W. Pease

  Name:   Alexander W. Pease  

Title:     Executive Vice President and

              Chief Financial Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

INVESTOR:     CARLYLE PARTNERS VII S1 HOLDINGS, L.P.    

By: TC Group VII S1, L.P., its general

       partner

By: TC Group VII S1, L.L.C., its general

       partner

    By:  

/s/ Campbell R. Dyer

  Name:   Campbell R. Dyer   Title:     Managing Director

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

1. The following capitalized terms have the meanings indicated:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with legal
counsel): (i) would be required to be made in any registration statement filed
with the SEC by the Company so that such registration statement would not be
materially misleading; (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement;
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.

“Affiliates” shall have the meaning given to such term in the Certificate of
Designations.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by law to be
closed.

“Certificate of Designations” means the Certificate of Designations setting
forth the designations, powers, preferences, qualifications, limitations and
restrictions of the Series A Preferred Stock, dated as of the date hereof, as
may be amended from time to time.

“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” means any Stockholder holding Registrable Securities.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a governmental authority.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.

“Registrable Securities” means, as of any date of determination, (x) any shares
of the Series A Preferred Stock issued to the Investor pursuant to the
Investment Agreement (whether or not subsequently transferred to any
Stockholder) and any shares of Common Stock hereafter acquired by any
Stockholder pursuant to the conversion of the Series A Preferred Stock, any
securities of the Company acquired pursuant to Section 5.16 of the Investment
Agreement (or acquired pursuant to conversion, exchange or exercise of such
securities), and (y) any other securities issued or issuable with respect to any
such shares of Common Stock, Series A

 

A-1



--------------------------------------------------------------------------------

Preferred Stock or other such securities by way of share split, share dividend,
distribution, recapitalization, merger, exchange, replacement or similar event
or otherwise (including, for the avoidance of doubt, a redemption, put or call
transaction pursuant to the Certificate of Designations); provided, that for
purpose of this clause (y), such securities will be Registrable Securities for a
Stockholder (a) if such securities are issued by the Company or (b) if such
securities are not issued by the Company, when such securities are issued:
(I) such securities are (or, in the case of securities issuable upon the
conversion, exchange or exercise of other securities, if then issued would be)
“restricted securities” or “control securities” (as such terms are used for
purpose of Rule 144 under the Securities Act) in the hands of such Stockholder
or (II) such Stockholder and its Affiliates beneficially own (as defined for
purposes of Section 13(d) of the Exchange Act and the rules thereunder) at least
5% of the class of such securities when such securities are issued (or when such
securities may be acquired upon conversion, exercise or exchange, in the case of
securities issuable upon the conversion, exchange or exercise of other
securities). As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities when (i) such securities are
sold or otherwise transferred pursuant to an effective registration statement
under the Securities Act, (ii) such securities shall have ceased to be
outstanding, (iii) such securities have been transferred in a transaction in
which the Holder’s rights under this Agreement are not assigned to the
transferee of the securities, (iv) such securities are sold in a broker’s
transaction under circumstances in which all of the applicable conditions of
Rule 144 (or any similar provisions then in force) under the Securities Act are
met or (v) the stock certificates or evidences of book-entry registration
relating to such securities have had all restrictive legends removed.

“Registration Expenses” means all (a) expenses incurred by the Company in
complying with Article I, including all registration, qualification, listing and
filing fees, printing expenses, escrow fees, and fees and disbursements of
counsel for the Company, blue sky fees and expenses and (b) reasonable,
documented out-of-pocket fees and expenses of one outside legal counsel to the
Investor and all Holders retained in connection with registrations and offerings
contemplated hereby; provided, however, that Registration Expenses shall not be
deemed to include any Selling Expenses.

“Registration Statement” shall mean any registration statement of the Company
filed or to be filed with the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, and including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 5.09(a) of the Investment Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“Rule 462(e)” means Rule 462(e) promulgated under the Securities Act and any
successor provision.

“SEC” means the U.S. Securities and Exchange Commission.

 

A-2



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders, and
the fees and expenses of any counsel to the Holders (other than such fees and
expenses expressly included in Registration Expenses).

“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.

2. The following terms are defined in the Sections of the Agreement indicated:

INDEX OF TERMS

 

Term

  

Section

Actions    Section 5.6(b) Agreement    Preamble Company    Preamble Company
Indemnified Parties    Section 3.1 Effectiveness Period    Section 1.2 Holder
Indemnified Parties    Section 3.2 Indemnified Party    Section 3.3 Indemnifying
Party    Section 3.3 Interruption Period    Section 2.1 Investment Agreement   
Recitals Investor    Preamble Losses    Section 3.1 Offering Persons   
Section 2.1(m) Piggyback Notice    Section 1.8(a) Piggyback Registration
Statement    Section 1.8(a) Piggyback Request    Section 1.8(a) Quarterly
Blackout Period    Section 1.6(a) Resale Shelf Registration Statement   
Section 1.1 Series A Preferred Stock    Recitals Shelf Offering    Section 1.7
Stockholder    Preamble Stockholders    Preamble Subsequent Holder Notice   
Section 1.5 Subsequent Shelf Registration Statement    Section 1.3 Take-Down
Notice    Section 1.7 Underwritten Offering    Section 1.6(a) Underwritten
Offering Notice    Section 1.6(a)

 

A-3